Title: June 5th. 1762.
From: Adams, John
To: 


       Rode from Bass’s to Secretary Olivers, in Company with Judge Oliver. The Judge soon opened upon Politicks. Says he, Major Stock-bridge informs me, that Coll. Ruggles makes a very good Speaker. He has behaved to universal approbation.
       Soon afterwards, the Judge said, I never knew so easy an Election in my Life. Some of the Bar interest themselves, very much in the Matter. One Gentleman has interested himself most infamously, advanced that to be Law in the House which is not Law.—That the Judges cant set in the House of Commons is certain because there is an Act of Parliament against it. But the Judges may set and vote in the House of Lords—i.e. they may if they are Peers. Ld. Mansfield—think he dont set and vote.—How can the Bar expect Protection from the Court, if the Bar endeavours to bring the Court into Contempt. He is forever abusing the Court. He said not long since in the Representatives Room, that take all the superiour Judges and every Inferiour Judge in the Province, and put them all together and they would not make one half of a Common Lawyer.
       I said upon this “That was a distracted Speech. It is a pitty, that Gentleman was not better guided. He has many fine Talents.” The Judge replyed quick, I have known him these 20 Years and I have no opinion of his Head or his Heart. If Bedlamism is a Talent he has it in Perfection.
       
       He will one Time say of the Lieutenant Governor, that he had rather have him than any Man he knows, in any one office, and the next Hour will represent him as the greatest Tyrant, and most despicable Creature living.
       I have treated him with as much Friendship as ever I did a stranger in my Life, and he knows very well how he has treated me. I blush even to think of what he has said to me.
       I have him in the Utmost Contempt. I have the Utmost Contempt of him. I had as live lief say it to him as not. I have the Utmost Contempt of him.
       I have been twelve Years concerned in the Executive Courts, and I never knew so much ill Usage, given to the Court by all the Lawyers in the Province put it all together for all that Time, as I have known him give in one Term.
       The origin of all his Bustle is very well known. I heard a Gentleman say he would give his oath, that Otis said to him if his father was not made a Judge, he would thro the Province into flames if it cost him his Life. For that one Speech, a Thousand other Persons would have been indicted.
      